       Case 1:20-cv-09216-SHS Document 12 Filed 02/17/21 Page 1 of 1

Morgan Lewis

Michael F. Fleming
+1.212.309.6000
michael.fleming@morganlewis.com

February 16, 2021


Via ECF

The Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:      Romero v. Colgate-Palmolive Company, No. 1:20-cv-09216-SHS
         Request for a 30-Day Order

Dear Judge Stein:

We represent defendant Colgate Palmolive Company (''Defendant'') in the above-referenced action.
Pursuant to Your Honor's Individual Practices, we write with the consent of counsel for Plaintiff
Josue Romero (''Plaintiff'') to inform the Court that the parties have reached an agreement in
principle to resolve this matter. Accordingly, counsel for defendant respectfully requests that the
Court stay all pending deadlines in this case for a period of 30 days to permit the parties to finalize
the terms of their agreement and file a stipulation of dismissal with Court. As noted above,
Plaintiff's counsel consents to this request.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)

Defendants' time to answer or move in response to the complaint is extended to March 16, 2021. The initial pretrial
teleconference is adjourned to April 2, 2021, at 10:00 a.m. If a stipulation of dismissal is filed before April 2, the
teleconference will be cancelled.

Dated: New York, New York
       February 17, 2021




                                                      Morgan, Lewis & Bockius     LLP

                                                     101 Park Avenue
                                                     New York, NY 10178-0060            0 +1.212.309.6000
                                                     United States                      0 +1.212.309.6001
